Per Curiam.
The questions in this case *570other than those that arise on the exceptions to the admission or rejection of evidence were before this court on the former appeal herein (54 Super. Ct. 305), and were then decided adversely to the present appellant. An examination of the exceptions that were taken shows that in view of the law of this case as laid ' down by this court, no injury was done to the appellant. Many of the questions excepted to were not answered so as to injure the appellant. Others were not answered at all. The judgment appealed from is affirmed with costs.